Exhibit 99.1 Almost Family, Inc. Steve Guenthner (502) 891-1000 The Ruth Group Investor Relations Nick Laudico/Zack Kubow (646) 536-7030/7020 nlaudico@theruthgroup.com zkubow@theruthgroup.com Almost Family Reports First Quarter 2011 Results First Quarter Highlights: · Net service revenues increased to approximately $83 million · Net income of $5.7 million, or $0.61 per diluted share · Diluted EPS includes $0.03 of expenses related to governmental inquiries and $0.01 for acquisition costs, excluding which, diluted EPS would have been $0.65 · Visiting Nurse segment net revenues grew to $73 million, on 8% Medicare organic admission growth · Quarterly operating cash flow was $8.3 million · Approximately $174 million in cash plus credit facility is available to fund acquisitions Louisville, KY, April 28, 2011 – Almost Family, Inc. (Nasdaq: AFAM), a leading regional provider of home health nursing services, announced today its financial results for the three-months ended March 31, 2011. William Yarmuth, Chief Executive Officer, commented, “Our first quarter operating results mark the Company’s first full quarter with the effect of the Medicare rate cut combined with other operational challenges from health care reform.Despite these headwinds, we are pleased to announce favorable operating results and continued growth produced by the unwavering patient care focus of our Senior Advocacy Mission and our team of over 6,000.Our organic admission and revenue growth continue to produce cash flow that further strengthens our balance sheet and positions us well for continued growth.” First Quarter Financial Results Almost Family reported first quarter results that included the impact of the Medicare reimbursement rate cut for 2011 which reduced consolidated and Visiting Nurse (VN) segment revenue and pre-tax operating income by $3.9 million. This was partially offset by volume growth. Net service revenues for the first quarter grew to $82.6 million, a 2% increase from $81.3 million reported in the first quarter of 2010. Net income for the first quarter of 2011 was $5.7 million, or $0.61 per diluted share, down from first quarter of 2010 net income of $7.4 million, or $0.80 per diluted share. Fees and expenses related to governmental inquiries lowered first quarter 2011 EPS by approximately $0.03 while deal costs lowered first quarter 2011 EPS by approximately $0.01, without which diluted EPS would have been $0.65.There were no investigation or acquisition costs included in operating results for the first quarter of 2010. Almost Family Reports First Quarter 2011 Results Page 2 April 28, 2011 First Quarter Segment Results Net service revenues in the VN segment for the first quarter grew to $72.7 million, a 1.6% increase from $71.5 million in the first quarter of 2010, after the $3.9 million effect of the previously mentioned Medicare rate cut.Organic Medicare admissions grew 8.2%, while completed episodes grew 5.7%.Operating income before corporate expenses in the VN segment for the first quarter of 2011 was $13.0 million, a $2.9 million decrease from $15.9 million reported for the first quarter of 2010 as the impact of VN admission growth offset approximately $1.0 million of the Medicare rate cut. Net service revenues in the Personal Care (PC) segment for the first quarter of 2011 grew 1.4% or $0.1 million to $9.9 million from $9.8 million in the first quarter of 2010.Operating income before unallocated corporate expenses in the PC segment increased 24.2% to $1.5 million from $1.2 million in the first quarter of 2010.In 2011, the Company discontinued its personal care operations previously located in Boston MA. Regulatory Inquiries and Shareholder Litigation As previously announced, the Company is continuing to cooperate fully with investigators from the US Senate Finance Committee and the US Securities and Exchange Commission regarding their inquiries following an April 27, 2010 Wall Street Journal article related to Medicare home health therapy services.Fees and expenses associated with these inquiries and their impact on the Company’s financial results are described above. Conference Call A conference call to review the results will begin at 11:00 a.m. ET on April 28, 2011, and will be hosted by William Yarmuth, Chief Executive Officer, and Steve Guenthner, Chief Financial Officer. To participate in the conference call, please dial 1-877-407-0789 (USA) or 1-201-689-8562 (International).In addition, a dial-up replay of the conference call will be available beginning April 28, 2011 at 2:00 p.m. ET and ending on May 12, 2011. The replay telephone number is 1-877-870-5176 (USA) or 1-858-384-5517 (International). Pin number 371592. A live Web cast of the call will also be available from the Investor Relations section of the corporate Web site at http://www.almostfamily.com. A Web cast replay can be accessed on the corporate Web site beginning April 28, 2011 at approximately 2:00 p.m. ET and will remain available until May 28, 2011. Almost Family Reports First Quarter 2011 Results Page 3 April 28, 2011 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Three Months Ended March 31, Net service revenues $ $ Cost of service revenues (excluding depreciation and amortization) Gross margin General and administrative expenses: Salaries and benefits Other Total general and administrative expenses Operating income Interest expense, net ) ) Income before income taxes Income tax expense ) ) Net income $ $ Per share amounts-basic: Average shares outstanding Net income $ $ Per share amounts-diluted: Average shares outstanding Net income $ $ Almost Family Reports First Quarter 2011 Results Page 4 April 28, 2011 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) March 31, 2011 ASSETS (UNAUDITED) December 31, 2010 CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net Prepaid expenses and other current assets Deferred tax assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - NET GOODWILL OTHER INTANGIBLE ASSETS OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued other liabilities Current portion - capital leases and notes payable TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Notes payable Deferred tax liabilities Other liabilities TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, par value $0.05; authorized 2,000 shares; none issued or outstanding - - Common stock, par value $0.10; authorized 25,000; 9,364 and 9,239 issued and outstanding Treasury stock, at cost, 8 and 4 shares ) ) Additional paid-in capital Retained earnings TOTAL STOCKHOLDERS' EQUITY $ $ Almost Family Reports First Quarter 2011 Results Page5 April 28, 2011 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile income to net cash provided by operating activities: Depreciation and amortization Provision for uncollectible accounts Stock-based compensation Deferred income taxes Change in certain net assets and liabilities, net of the effects of acquisitions: (Increase) decrease in: Accounts receivable ) ) Prepaid expenses and other current assets Other assets ) 6 Increase in: Accounts payable and accrued expenses Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Acquisitions, net of cash acquired - (1
